BRYAN SCHRODER
United States Attorney

YUNAH CHUNG
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: yunah.chung@usdoj.gov

Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No.
                                             )
                          Plaintiff,         )   COUNT 1:
                                             )   ILLEGAL SALE OF MARINE
           vs.                               )   MAMMAL PRODUCTS
                                             )     Vio. of 16 U.S.C. §§ 1372(a)(4)(B) &
  PETER CARL ASULUK,                         )   1375(b)
                                             )
                          Defendant.         )
                                             )
                                             )


                                       INFORM ATI ON

       The United States Attorney charges that:




          Case 3:20-cr-00049-MMS Document 1 Filed 06/25/20 Page 1 of 2
                                         COUNT 1

       Beginning on or about June 15, 2017, and continuing until on or about October 27,

2017, in Toksook Bay, within the District of Alaska, the defendant, PETER CARL

ASULUK, did knowingly sell a marine mammal product, to wit: two raw and unworked

walrus tusks, to a non-Alaskan native for any purpose other than public display, scientific

research, or enhancing the survival of a species or stock.

       All of which is in violation of the Marine Mammal Protection Act, Title 16, United

States Code, Section 1372(a)(4)(B) and Title 16, United States Code, Section 1375(b).

       DATED this 24th day of June, 2020, at Anchorage, Alaska.

                                                         BRYAN SCHRODER
                                                         United States Attorney

                                                         s/ Yunah Chung
                                                         YUNAH CHUNG
                                                         Assistant U.S. Attorney




                                         Page 2 of 2

         Case 3:20-cr-00049-MMS Document 1 Filed 06/25/20 Page 2 of 2
